Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Copertino, J.), rendered March 27, 2000, convicting him of leaving the scene of an incident without reporting, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620) we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Perez, 208 AD2d 867; People v *268Lewis, 162 AD2d 760, 764). Moreover, the defendant’s request for an expanded charge was properly denied. McGinity, J. P., Luciano, Feuerstein and Prudenti, JJ., concur.